FRANCIS J. CHRISTIE, Circuit Judge.
Final order of dismissal: This cause came on to be heard upon appeal from the metropolitan court from a conviction wherein the appellant, Irving Sheldon, was charged with failure to keep certain pawn broker’s records. The trial court found the appellant guilty and imposed a fine or sentence. The court having read the record and briefs and heard argument by counsel, and being otherwise fully advised, it is ordered and adjudged —
The trial court erred in refusing to instruct the state to submit a list of witnesses within a reasonable time prior to the trial, as ordered by the previous trial judge.
The trial court erred in denying appellant’s motion to suppress. The same should have been granted.
The metropolitan court is ordered to refund to the appellant or his attorney of record any and all court costs paid by him.
The trial court having erred in refusing to grant the defendant-appellant’s motion to quash and dismiss the charges, the charges filed against the appellant are hereby dismissed.
The judgment of conviction and the sentence and fine are reversed and set aside.